 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 PETER S. HORN
   Assistant United States Attorney
 3 California Bar No. 321358
   Office of the United States Attorney
 4 880 Front Street, Room 6293
 5 San Diego, CA 92101-8893
   Telephone: (619) 546-6795
 6 Email: peter.horn@usdoj.gov
 7 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 8
 9                             UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12    IN THE MATTER OF                                  Misc. Case No.: 21-MJ-1181-BGS
      THE EXTRADITION OF
13
      RODERICK MUCHIKEKWANAPE                           UNITED STATES’
14                                                      MEMORANDUM OF
      a/k/a                                             EXTRADITION LAW AND
15                                                      REQUEST FOR DETENTION
                                                        PENDING EXTRADITION
16    “MUCHIKEKWANAPE, RODERICK,                        PROCEEDINGS
      RODNEY”
17
      “MUCH, RODERICK, TOOT”                            Hon. Bernard G. Skomal
18    “GAMBLER, THOMAS ROBERT”
19    “STARKES, PAUL EDWARD”
      “GREEN, KEVIN”
20
21                                       INTRODUCTION
22            The United States respectfully requests that the fugitive Roderick Muchikekwanape
23 be held without bond pending a hearing on the certification of his extraditability pursuant
24 to 18 U.S.C. §§ 3181 et seq. Muchikekwanape brutally murdered and sexually assaulted a
25 woman in Canada. He was convicted of first degree murder and sentenced to life prison
26 without the possibility of parole until after he served 25 years. In October 2020, he escaped
27 from his prison. A warrant was issued for his apprehension and recommitment in Canada,
28 and he has been wanted by United States Marshals. He was arrested in San Diego on March
     26, 2021, and the United States has filed in this Court a complaint for provisional arrest
30
 1 with a view towards his extradition. Muchikekwanape should remain in custody pending
 2 extradition proceedings in this District. He cannot overcome the strong presumption
 3 against bail in extradition matters, and he cannot show he is not a flight risk or danger to
 4 the community, or that any special circumstances exist and warrant release.
 5         In addition to setting forth the reasons Muchikekwanape should be detained, this
 6 memorandum summarizes the law on extradition. Extradition proceedings are unique and
 7 involve particular procedural, substantive, and evidentiary rules.
 8         The United States submits this memorandum acting on behalf of the Government of
 9 Canada and pursuant to the Complaint in this matter and the Treaty on Extradition Between
10 the United States of America and Canada, U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983, as
11 amended by the Protocol Amending the Extradition Treaty with Canada, U.S.-Can., Jan.
12 11, 1988, S. TREATY DOC. NO. 101-17 (1990), and the Second Protocol Amending the
13 Extradition Treaty with Canada, U.S.-Can., Jan. 12, 2001, S. TREATY DOC. NO. 107-11
14 (2002) (collectively, the “Treaty”).
15                                        BACKGROUND
16 I.      Canada Seeks the Provisional Arrest and Extradition of Muchikekwanape
           When Muchikekwanape, Serving a Life Sentence for First Degree Murder,
17         Escapes from Prison
18         Through diplomatic channels, Canada has asked the United States for the provisional
19 arrest of Muchikekwanape with a view towards his extradition. This request is pursuant to
20 and in accordance with Article 11 of the Treaty. His arrest and extradition is sought because
21 of his 2000 conviction for first degree murder and escape from prison in October 2020.
22         In July 1998, in Winnipeg, Manitoba, Muchikekwanape followed a woman as she
23 was walking home. Muchikekwanape attacked her and dragged her under a bridge, where
24 he then killed her in the course of a sexual assault. He beat her severely, causing fatal skull
25 fractures, and breaking her jaw, cheekbones, and nose. He also removed her clothing from
26 the waist down and used a sharp object to cut her genitalia. He removed her bracelet and
27 threw her body into the river.
28
                                                  2

30
 1        Immediately following the murder and assault, Muchikekwanape fled to a friend’s
 2 home, where he washed his bloody clothes and took a bath. Two witnesses at the house,
 3 including Muchikekwanape’s 14-year-old nephew, saw him with blood smeared on his
 4 face and body. Muchikekwanape gave his nephew the bracelet and his watch, which were
 5 covered in blood, and instructed him to wash them. But his nephew did not clean the
 6 bracelet and watch.
 7        The victim’s body was recovered from the river. Police also located the bracelet and
 8 watch at the house. Forensic analysis revealed that the blood on the bracelet and watch
 9 contained the victim’s DNA.
10        In August 1998, Muchikekwanape was arrested and charged with first degree
11 murder, in violation of Section 235(1) of the Criminal Code of Canada . In December 2000,
12 he was convicted and sentenced—to life in prison, without the possibility of parole until
13 after he served 25 years of his sentence.
14        Article 2 of the Treaty covers this offense. This Article states that “[e]xtradition shall
15 be granted for conduct which constitutes an offense punishable by the laws of both
16 Contracting Parties by imprisonment or other form of detention for a term exceeding one
17 year or any greater punishment.” Art. 2, Treaty on Extradition Between the United States
18 of America and Canada, U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983, as amended by Arts. II,
19 III Protocol Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 11, 1988, S.
20 TREATY DOC. NO. 101-17 (1990).
21        On October 29, 2020, Muchikekwanape escaped from the prison where he was
22 serving his sentence. The same day, the Institution Head of Mission Institution in Mission,
23 British Columbia issued a warrant for his apprehension and recommitment to custody in a
24 penitentiary.
25        Canada has requested Muchikekwanape’s provisional arrest with a view towards
26 extradition, in accordance with Article 11 of the Treaty. In accordance with its own treaty
27 obligations, the United States, through the United States Attorney for the Western District
28 of Washington, filed under seal a complaint for provisional arrest with a view towards
                                             3

30
 1 extradition of Muchikekwanape on December 14, 2020. Based on that complaint, the chief
 2 magistrate judge of that district issued a warrant for the arrest of Muchikekwanape.
 3 II.     Muchikekwanape Is Arrested in San Diego
 4         On March 26, 2021, the San Diego Fugitive Task Force was notified that San Diego
 5 Police officers had identified Muchikekwanape at the University of California San Diego
 6 Hospital and placed him in custody. Deputy United States Marshals (“DUSMs”) responded
 7 to the hospital. Muchikekwanape admitted his identity; he correctly spelled his name and
 8 provided his date of birth to DUSMs, and he acknowledged that each of a series of eight
 9 photos in Canada Correctional Service’s photo history of him was a photo of him. DUSMs
10 placed Muchikekwanape under arrest and transported him to the United States Marshals
11 Service cell block for subsequent booking. Muchikekwanape remains in the custody of the
12 United States Marshals Service. Also on March 26, the United States filed an out-of-district
13 complaint based on the arrest warrant and complaint for provisional arrest with a view
14 towards extradition from the Western District of Washington. United States v.
15 Muchikekwanape, No. 21-MJ-01157-DEB (Mar. 26, 2021), ECF No. 1.
16         On March 29, in accordance with its obligations under the Treaty and pursuant to 18
17 U.S.C. § 3184, the United States filed a complaint in this matter for provisional arrest with
18 a view towards extradition because he may be found in the jurisdiction of this Court. ECF
19 No. 1.1
20         The United States submits this memorandum of law to summarize applicable
21 extradition law and set forth the several reasons for Muchikekwanape’s detention pending
22 extradition proceedings.
23                                        DISCUSSION
24         This brief first explains the legal framework of extradition proceedings, which are
25 not criminal proceedings. A court’s role is limited. A court considers the requesting
26 country’s evidence and determines whether the legal requirements for certification and
27
   1
     The United States intends to dismiss without prejudice its out-of-district complaint
28 against Muchikekwanape once he appears on this extradition matter.
                                               4

30
 1 extraditability have been established. Those requirements are set out in the Treaty,
 2 statutes, and case law. An extradition hearing may be held, and at that hearing, a court
 3 decides whether to certify to the Secretary of State that the evidence provided is sufficient
 4 to sustain the charge by the requesting country. The Secretary of State, not the Court,
 5 determines whether to extradite the fugitive.
 6         Special procedural and evidentiary rules apply to extradition hearings. The Federal
 7 Rules of Evidence do not apply. Nor do the Federal Rules of Criminal Procedure. In
 8 addition, the fugitive has no right to discovery or several constitutional protections that
 9 attach in criminal cases. The fugitive’s ability to present evidence or defenses also are
10 constrained.
11         Second, this brief explains why Muchikekwanape should be detained pending a
12 hearing on the certification of his extraditability. Bail determinations, too, are different in
13 extradition matters. The Bail Reform Act does not apply. There is a strong presumption
14 against bail. A fugitive may be given bail only if he shows he is not a flight risk and not a
15 danger to the community, and no special circumstances warrant his release. Here, there
16 are no special circumstances justifying release, and Muchikekwanape plainly is a danger
17 and serious flight risk. He committed a horrific first degree murder and sexual assault and
18 then escaped prison in Canada, where he was serving a life sentence for his conviction.
19 I.      Legal Framework of Extradition Proceedings
20         The extradition process is sui generis. It shares some characteristics of a criminal
21 proceeding, but international extradition is an executive function in which the judicial
22 branch has a limited role—a role determined by treaty, statute, and case law.
23         A.     The Limited Role of the Court in Extradition Proceedings
24         Extradition is primarily an executive function with a specially defined role for the
25 Court, which is authorized by statute to hold a hearing at which it determines whether to
26 certify to the Secretary of State that the evidence provided by the requesting country is
27 “sufficient to sustain the charge.” 18 U.S.C. § 3184; see, e.g., United States v. Knotek, 925
28 F.3d 1118, 1124 (9th Cir. 2019). The Secretary of State, and not the Court, then decides
                                             5

30
 1 whether the fugitive should be surrendered to the requesting country. 18 U.S.C. §§ 3184,
 2 3186; Prasoprat v. Benov, 421 F.3d 1009, 1012 (9th Cir. 2005). This bifurcated procedure
 3 reflects the fact that extradition involves “legal issues peculiarly suited for judicial
 4 resolution, such as questions of the standard of proof, competence of evidence, and treaty
 5 construction, yet simultaneously implicate questions of foreign policy, which are better
 6 answered by the executive branch.” United States v. Kin-Hong, 110 F.3d 103, 110 (1st Cir.
 7 1997).
 8         At the extradition hearing, the Court’s role is limited to considering the requesting
 9 country’s evidence and determining whether the legal requirements for certification of
10 extraditability—as defined in the applicable extradition treaty, statutes, and case law—
11 have been established. See Quinn v. Robinson, 783 F.2d 776, 786 n.3 (9th Cir. 1986) (citing
12 Charlton v. Kelly, 229 U.S. 447, 461 (1913)) (analogizing extradition hearing to a
13 preliminary hearing in a criminal case). If the Court finds that the requirements for
14 certification have been met, then it must provide the certification to the Secretary of State
15 and commit the fugitive to the custody of the U.S. Marshal to await the Secretary’s final
16 determination regarding surrender. 18 U.S.C. § 3184 (following certification, the
17 extradition judge “shall issue his warrant for the commitment of the person so charged to
18 the proper jail, there to remain until such surrender shall be made”); see Vo v. Benov, 447
19 F.3d 1235, 1237 (9th Cir. 2006); Barapind v. Reno, 225 F.3d 1100, 1105 (9th Cir. 2000).
20         B.    The Requirements for Certification
21         The Court should certify to the Secretary of State that a fugitive is extraditable when
22 the following requirements have been met: (1) the judicial officer is authorized to conduct
23 the extradition proceeding; (2) the Court has jurisdiction over the fugitive; (3) the
24 applicable extradition treaty is in full force and effect; (4) the crimes for which surrender
25 is requested are covered by the treaty; and (5) there is sufficient evidence to support a
26 finding of probable cause as to each charge. See Manta v. Chertoff, 518 F.3d 1134, 1140
27 (9th Cir. 2008). These requirements are discussed in turn below.
28
                                                  6

30
 1               1.     Authority over the proceedings
 2         The extradition statute authorizes proceedings to be conducted by “any justice or
 3 judge of the United States, or any magistrate judge authorized so to do by a court of the
 4 United States, or any judge of a court of record of general jurisdiction of any State.” 18
 5 U.S.C. § 3184. The judicial officer conducting the extradition hearing Section 3184
 6 prescribes does not exercise “any part of the judicial power of the United States,” but rather
 7 acts in a “non-institutional capacity by virtue of a special authority.” In re Extradition of
 8 Howard, 996 F.2d 1320, 1325 (1st Cir. 1993) (citations and internal quotation marks
 9 omitted).
10         Both magistrate judges and district judges may render a certification under Section
11 3184. See Austin v. Healey, 5 F.3d 598, 601-02 (2d Cir. 1993). In this District, Local
12 Criminal Rule 57.4 expressly permits magistrate judges to conduct extradition proceedings.
13 L. Crim. R. 57.4(a)(3).
14               2.     Jurisdiction over the fugitive
15         The Court has jurisdiction over a fugitive such as Muchikekwanape who is found
16 within its jurisdictional boundaries. 18 U.S.C. § 3184 (“[A judge] may, upon complaint
17 made under oath, charging any person found within his jurisdiction…issue his warrant for
18 the apprehension of the person so charged.”).
19               3.     Treaty in full force and effect
20         Section 3184 provides for extradition in specifically defined situations, including
21 whenever a treaty or convention for extradition is in force between the United States and
22 the requesting state. See id.; Then v. Melendez, 92 F.3d 851, 853 (9th Cir. 1996). The United
23 States will satisfy this requirement at the extradition hearing by offering into evidence a
24 declaration from an attorney in the Office of the Legal Adviser for the U.S. Department of
25 State, attesting that there is a treaty in full force and effect between the United States and
26 Canada. The Court must defer to the Department of State’s determination in that regard.
27 Then, 92 F.3d at 854.
28
                                                  7

30
 1               4.     Crimes covered by the treaty
 2         Extradition treaties create an obligation for the United States to surrender fugitives
 3 under the circumstances defined in the treaty. Article I of the Treaty provides for the return
 4 of fugitives charged with, or convicted of, an extraditable offense—“any of the offenses
 5 covered by Article 2 of this Treaty committed within the territory of the other[.]” Art. 1,
 6 Treaty on Extradition Between the United States of America and Canada, U.S.-Can., Dec.
 7 3, 1971, 27 U.S.T. 983. The question whether an offense is extraditable means determining
 8 “(1) whether it is listed as an extraditable crime in the relevant treaty; (2) whether the
 9 alleged conduct is criminalized in both countries; and, (3) whether the offenses in both
10 countries are substantially analogous.” Knotek, 925 F.3d at 1128-29.
11         Article 2 of the Treaty states that “[e]xtradition shall be granted for conduct which
12 constitutes an offense punishable by the laws of both Contracting Parties by imprisonment
13 or other form of detention for a term exceeding one year or any greater punishment.” Art.
14 2, Treaty on Extradition Between the United States of America and Canada, U.S.-Can.,
15 Dec. 3, 1971, 27 U.S.T. 983, as amended by Arts. I, II, III, Protocol Amending the
16 Extradition Treaty with Canada, U.S.-Can., Jan. 11, 1988, S. TREATY DOC. NO. 101-17
17 (1990). This requirement is known as “dual criminality.” Knotek, 925 F.3d 1118. In
18 assessing whether the conduct alleged by Canada is criminalized both there and in the
19 United States, the Court should examine the description of criminal conduct provided by
20 Canada in support of its charges and decide whether that conduct, if it had been committed
21 here, would be criminal under United States federal law, the law of the state in which the
22 hearing is held, or the law of a preponderance of the states. See, e.g., id. at 1129, n.10. A
23 requesting country need not establish that its crimes are identical to ours. Id. at 1131;
24 Clarey v. Gregg, 138 F.3d 764, 765 (9th Cir. 1998). Instead, “the court looks at whether
25 ‘the essential character of the transaction is the same, and made criminal by both statutes.’”
26 Knotek, 925 F.3d at 1131 (quoting Wright v. Henkel, 190 U.S. 40, 62 (1903) (brackets
27 omitted). “The law does not require that the name by which the crime is described in the
28 two countries shall be the same; nor that the scope of the liability shall be coextensive, or,
                                                8

30
 1 in other respects, the same in the two countries. It is enough if the particular act charged is
 2 criminal in both jurisdictions.” Collins v. Loisel, 259 U.S. 309, 312 (1922).
 3         In fulfilling its function under Section 3184, the Court should liberally construe the
 4 applicable extradition treaty to effectuate its purpose, namely, the surrender of fugitives to
 5 the requesting country. Factor, 290 U.S. 276, 298-300; see, e.g., Martinez v. United States,
 6 828 F.3d 451, 463 (6th Cir. 2016) (en banc) (“default rule” is that any ambiguity in
 7 extradition treaty must be construed in favor of “facilitat[ing] extradition”); In re
 8 Extradition of Mathison, 974 F. Supp. 2d 1296, 1305 (D. Or. 2013). Because extradition
 9 treaties should be “interpreted with a view to fulfil our just obligations to other powers,”
10 Grin v. Shine, 187 U.S. 181, 184 (1902), the Court should “approach challenges to
11 extradition with a view towards finding the offenses within the treaty,” McElvy v. Civiletti,
12 523 F. Supp. 42, 48 (S.D. Fla. 1981).
13                5.    Probable cause that the fugitive committed the offense
14         To certify the evidence to the Secretary of State, the Court must conclude that there
15 is probable cause to believe that the crime charged by Canada was committed by the person
16 before the Court. Vo, 447 F.3d at 1237. The evidence is sufficient, and probable cause is
17 established, if it would cause a “prudent man” to “believ[e] that the (suspect) had
18 committed or was committing an offense.” Gerstein v. Pugh, 420 U.S. 103, 111 (1975)
19 (internal quotation marks and citation omitted). The extradition judge’s probable cause
20 determination is “not a finding of fact ‘in the sense that the court has weighed the evidence
21 and resolved disputed factual issues,’” but instead “‘serve[s] only the narrow function of
22 indicating those items of submitted evidence on which the decision to certify extradition is
23 based.’” Quinn, 783 F.2d at 791 (quoting Caplan v. Vokes, 649 F.2d 1336, 1342 n.10 (9th
24 Cir. 1981)).
25         In the case of a conviction, as here, the Court’s determination that there is probable
26 cause may be based solely upon the existence of a judgment of conviction in the
27 requesting country. See Art. 9(4), Treaty on Extradition Between the United States of
28 America and Canada, U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983; Spatola v. United States,
                                             9

30
 1 925 F.2d 615, 618 (2d Cir. 1991) (stating that when “there has been a judgment of
 2 conviction [entered by a foreign court], there is no need for an ‘independent’
 3 determination of probable cause: the relator’s guilt is an adjudicated fact which a fortiori
 4 establishes probable cause” (citation omitted)); Sidali v. I.N.S., 107 F.3d 191, 196 (3d
 5 Cir. 1997); In re Extradition of Knotek, No. LA CV 13-9204 BRO (JCG), 2016 WL
 6 4726537, at *4 (C.D. Cal. Sept. 8, 2016); United States v. Vigil, No. 2:12-MJ-0226 GGH,
 7 2013 WL 314755, at *3 (E.D. Cal. Jan. 25, 2013).
 8         C.    An Extradition Hearing Follows Unique Procedures
 9               1.     An extradition hearing is not a criminal proceeding
10         The purpose of an extradition hearing is to decide the sufficiency of each charge for
11 which extradition is requested under the treaty; it is not to determine the guilt or innocence
12 of the fugitive, which is reserved for the foreign court. Collins, 259 U.S. at 316; Neely v.
13 Henkel, 180 U.S. 109, 123 (1901). Accordingly, an extradition hearing is not a criminal
14 proceeding, see, e.g., Kamrin v. United States, 725 F.2d 1225, 1228 (9th Cir. 1984); Martin
15 v. Warden, Atlanta Penitentiary, 993 F.2d 824, 828 (11th Cir. 1993); and it is governed by
16 “the general extradition law of the United States and the provisions of the Treaty,” Emami
17 v. U.S. Dist. Ct., 834 F.2d 1444, 1450-51 (9th Cir. 1987). This results in the application of
18 special procedural and evidentiary rules at extradition hearings.
19         First, the Federal Rules of Evidence do not apply to extradition hearings. Fed. R.
20 Evid. 1101(d)(3) ((“These rules—except for those on privilege—do not apply
21 to…miscellaneous proceedings such as extradition or rendition.”); Then, 92 F.3d at 855;
22 see Afanasjev v. Hurlburt, 418 F.3d 1159, 1164-65 (11th Cir. 2005). Hearsay evidence is
23 admissible at an extradition hearing, and a certification of extraditability is properly based
24 entirely on the authenticated documentary evidence and information provided by the
25 requesting government. See, e.g., Collins, 259 U.S. at 317; Skaftouros v. United States, 667
26 F.3d. 144, 155, n.16 (2d Cir. 2011); Artukovic v. Rison, 784 F.2d 1354, 1356 (9th Cir.
27 1986). Nothing more is required, and typically nothing more is provided. See, e.g.,
28 Zanazanian v. United States, 729 F.2d 624, 627-28 (9th Cir. 1984) (police report describing
                                               10

30
 1 witness statements is competent evidence); In re Extradition of Mainero, 990 F. Supp.
 2 1208, 1212-13, 1226-29 (S.D. Cal. 1997) (statements of co-conspirators and other
 3 witnesses sufficient in extradition to Mexico). Extradition treaties do not require, or even
 4 anticipate, the testimony of live witnesses at the hearing. Requiring the “demanding
 5 government to send its citizens to another country to institute legal proceedings, would
 6 defeat the whole object of the treaty.” Bingham v. Bradley, 241 U.S. 511, 517 (1916); see
 7 also, e.g., Zanazanian, 729 F.2d at 626-27.
 8         Second, the Federal Rules of Criminal Procedure do not apply to extradition
 9 proceedings. Rule 1 provides that “[p]roceedings not governed by these rules include…the
10 extradition and rendition of a fugitive.” Fed. R. Crim. P. 1(a)(5)(A); Mathison, 974 F. Supp.
11 2d at 1304.
12         Third, and relatedly, the fugitive has no right to discovery. See, e.g., Prasoprat v.
13 Benov, 421 F.3d 1009, 1014 (9th Cir. 2005); Jhirad v. Ferrandina, 536 F.2d 478, 484 (2d
14 Cir. 1976).
15         Fourth, many constitutional protections for criminal defendants do not apply here.
16 For example, a fugitive has no right to cross-examine witnesses who might testify at the
17 hearing, see, e.g., Oen Yin-Choy v. Robinson, 858 F.2d 1400, 1406-07 (9th Cir. 1988); there
18 is no Sixth Amendment right to a speedy trial, see, e.g., In re Extradition of Kraiselburd,
19 786 F.2d 1395, 1398 (9th Cir. 1986); the Fifth Amendment guarantee against double
20 jeopardy does not apply to successive extradition proceedings, see, e.g., In re Extradition
21 of Powell, 4 F. Supp. 2d 945, 951 (S.D. Cal. 1998) (citing Collins, 262 U.S. at 429); the
22 exclusionary rule is not applicable, see, e.g., Simmons v. Braun, 627 F.2d 635, 636-37 (2d
23 Cir. 1980); and a fugitive does not have the right to confront his accusers, see, e.g.,
24 Bingham, 241 U.S. at 517.
25         Fifth, the fugitive’s right to present evidence is severely constrained. See Shapiro v.
26 Ferrandina, 478 F.2d 894, 901 (2d Cir. 1973). A fugitive may not introduce evidence that
27 contradicts the evidence submitted on behalf of the requesting country, but rather may
28 introduce evidence only explaining the submitted evidence. See Charlton, 229 U.S. at 461-
                                              11

30
 1 62. A contrary rule “might compel the demanding government to produce all its
 2 evidence…both direct and rebutting, in order to meet the defense thus gathered from every
 3 quarter.” Collins, 259 U.S. at 316 (quoting In re Extradition of Wadge, 15 F. 864, 866
 4 (S.D.N.Y. 1883)). The admission of explanatory evidence is largely within the discretion
 5 of the Court. See Hooker v. Klein, 573 F.2d 1360, 1369 (9th Cir. 1978).
 6         In addition, courts routinely reject technical and affirmative defenses in extradition
 7 proceedings. See, e.g., Bingham, 241 U.S. at 517 (rejecting objections to extradition that
 8 “savor of technicality”); Hooker, 573 F.2d at 1368 (noting that extradition court
 9 “properly may exclude evidence of alibi, or facts contradicting the government’s proof,
10 or of a defense such as insanity”). These issues, which require factual or credibility
11 determinations, are reserved for the courts in the requesting country to resolve after the
12 fugitive is extradited.
13               2.     Rule of non-inquiry
14         All matters raised by the fugitive as a defense to extradition, other than those related
15 to the requirements for certification, are to be considered by the Secretary of State, not by
16 the Court. See 18 U.S.C. §§ 3184, 3186. For example, the Secretary of State and not the
17 Court should address a fugitive’s contentions that an extradition request is politically
18 motivated, that the requesting state’s justice system is unfair, or that extradition should be
19 denied on humanitarian grounds. Arias v. Warden, 928 F.3d 1281, 1285 (11th Cir. 2019)
20 (fairness of foreign court); Prasoprat, 421 F.3d at 1016 (humanitarian considerations);
21 Koskotas v. Roche, 931 F.2d 169, 173-74 (1st Cir. 1991) (motives of requesting state);
22 Quinn, 783 F.2d at 789-90 (political crimes). This practice is consistent with the long-held
23 understanding that the surrender of a fugitive to a foreign government is “purely a national
24 act…performed through the Secretary of State.” See In re Kaine, 55 U.S. 103, 110 (1852).
25   II.     Muchikekwanape Should Be Detained
26         The determination of whether to release a fugitive on bail is also sui generis. The
27 federal statutes governing extradition in the United States, 18 U.S.C. §§ 3181 et seq., do
28 not provide for bail. Further, the Bail Reform Act, 18 U.S.C. §§ 3141 et seq., does not
                                              12

30
 1 apply because, as explained above, an extradition proceeding is not a criminal case. 2 See
 2 Kamrin, 725 F.2d at 1228; Martin, 993 F.2d at 828. Case law provides that bail should be
 3 granted in an extradition proceeding “only in the most pressing circumstances, and when
 4 the requirements of justice are absolutely peremptory.” United States v. Leitner, 784 F.2d
 5 159, 160 (2d Cir. 1986) (quoting In re Mitchell, 171 F. 289, 289 (S.D.N.Y. 1909) (Hand,
 6 J.)).
 7         A.    The Legal Framework of Bail International Extradition Proceedings
 8               1.     There is a strong presumption against bail
 9         Unlike in domestic criminal cases, “[t]here is a presumption against bail in an
10 extradition case.” Salerno v. United States, 878 F.2d 317, 317 (9th Cir. 1989); see Martin,
11 993 F.2d at 827; In re Extradition of Martinelli Berrocal, 263 F. Supp. 3d 1280, 1294 (S.D.
12 Fla. 2017) (“[A]ny release of a detainee awaiting extradition is largely antithetical to the
13 entire process.”). The United States Supreme Court established this presumption against
14 bail in Wright v. Henkel, explaining that when a foreign government makes a proper request
15 pursuant to a valid extradition treaty, the United States is obligated to deliver the person
16 sought after he or she is apprehended:
17                The demanding government, when it has done all that the treaty
                  and the law require it to do, is entitled to the delivery of the
18                accused on the issue of the proper warrant, and the other
                  government is under obligation to make the surrender; an
19                obligation which it might be impossible to fulfill if release on
                  bail were permitted. The enforcement of the bond, if forfeited,
20                would hardly meet the international demand; and the regaining
21                of the custody of the accused obviously would be surrounded
                  with serious embarrassment.
22   190 U.S. at 62.
23         The prudential reasons for this presumption against bail in international extradition
24 cases are clear and compelling. When, as here, a requesting country meets the conditions
25 of the Treaty, the United States has an “overriding interest in complying with its treaty
26
   2
     The Bail Reform Act applies only to “offenses” in violation of U.S. law that are triable in
27 U.S. courts. See 18 U.S.C. §§ 3141(a), 3142, 3156(a)(2). Here, Muchikekwanape is not
   charged with an “offense” within the meaning of 18 U.S.C. § 3156, but rather with a crime
28 in violation of the law of the requesting state, Canada.
                                                 13

30
 1 obligations” to deliver the fugitive. In re Extradition of Garcia, 615 F. Supp. 2d 162, 166
 2 (S.D.N.Y. 2009); see also Wright, 190 U.S. at 62. It is important that the United States be
 3 regarded in the international community as a country that honors its agreements to be in a
 4 position to demand that other nations meet their reciprocal obligations to the United States.
 5 Such reciprocity would be defeated if a fugitive flees after being released on bond. See
 6 Martinelli Berrocal, 263 F. Supp. 3d at 1306 (“[O]ur Executive Branch has a vested interest
 7 in enforcing our own treaty obligations for fear that other treaty partners will refrain from
 8 doing so in the future. And a difficult but necessary measure in carrying out that
 9 responsibility is to secure a wanted individual and surrender him or her to the foreign
10 jurisdiction.”).
11                2.     A fugitive must be detained unless he establishes “special
                         circumstances” and he is neither a flight risk nor a danger to the
12                       community
13         In light of the strong presumption against bail established in Wright, fugitives may
14 not be released on bail unless they demonstrate that (1) they are neither a flight risk nor a
15 danger to the community, and (2) “special circumstances” warrant their release. See, e.g.,
16 In re Extradition of Kirby, 106 F.3d 855, 862-63 (9th Cir. 1996); Leitner, 784 F.2d at 160-
17 61; In re Extradition of Antonowitz, 244 F. Supp. 3d 1066, 1068 (C.D. Cal. 2017); In re
18 Extradition of Mainero, 950 F. Supp. 290, 294 (S.D. Cal. 1996).3 “This ‘special
19 circumstances’ standard is much stricter than the ‘reasonable assurance’ of appearance
20 standard made applicable to domestic criminal proceedings by the Bail Reform Act.” In re
21 the Extradition of Kin-Hong, 913 F. Supp. 50, 53 (D. Mass. 1996).
22         In evaluating a fugitive’s risk of flight in the extradition context, courts have
23 considered the fugitive’s financial means, ties with foreign countries, and incentive to flee
24   3
       Several courts in this Circuit have required fugitives to meet this burden with clear and
     convincing evidence, reasoning that the presumption against bail in extradition cases
25   justifies a heightened standard of proof, see, e.g., In re Extradition of Patel, 08-430-MJ-
     HUBEL, 2008 WL 941628, at *1 (D. Or. Apr. 4, 2008); Mainero, 950 F. Supp. at 294;
26   others have applied a preponderance of the evidence standard, see, e.g., In re Extradition
     of Santos, 473 F. Supp. 2d 1030, 1035 n.4 (C.D. Cal. 2006). Other courts have found it
27   unnecessary to resolve the issue because of the difficulty of satisfying either standard. See,
     e.g., In re Extradition of Perez-Cueva, No. 16-0233M, 2016 WL 884877, at *2 (C.D. Cal.
28   Mar. 7, 2016).
                                                  14

30
 1 based on the severity of the offense, among other things. See, e.g., Martinelli Berrocal, 263
 2 F. Supp. 3d at 1304; In re Extradition of Beresford-Redman, 753 F. Supp. 2d 1078, 1091
 3 (C.D. Cal. 2010); In re Extradition of Patel, 08-430–MJ–HUBEL, 2008 WL 941628, at *2
 4 (D. Or. Apr. 4, 2008).
 5         Crucially, the special circumstances inquiry is separate from considerations of
 6 danger to the community or risk of flight. See, e.g., In re Extradition of Perez-Cueva, No.
 7 16-0233M, 2016 WL 884877, at *2 (C.D. Cal. Mar. 7, 2016) (special circumstances must
 8 exist in addition to absence of risk of flight). “Even a low risk of flight” is not a
 9 circumstance sufficiently “unique” to constitute a special circumstance. Leitner, 784 F.2d
10 at 161; see also Salerno, 878 F.2d at 317-18. Accordingly, a fugitive who poses a danger
11 to the community or a risk of flight should be denied bail, even in the face of special
12 circumstances. In re Extradition of Siegmund, 887 F. Supp. 1383, 1384 (D. Nev. 1995).
13         For circumstances to be “special” and warrant bail in this context, they “must be
14 extraordinary and not factors applicable to all defendants facing extradition.” Mainero, 950
15 F. Supp. at 294 (citing In re Extradition of Smyth, 976 F.2d 1535, 1535-36 (9th Cir. 1992)).
16 Courts have considered and rejected a lengthy list of alleged special circumstances,
17 including:
18       •       The complexity of the pending litigation, see, e.g., United States v. Kin-Hong,
                 83 F.3d 523, 525 (1st Cir. 1996);
19
           •     The fugitive’s need to consult with an attorney and/or participate in pending
20               litigation, see, e.g., Smyth, 976 F.2d at 1535-36;
21         •     The fugitive’s character, background, and/or ties to the community, see, e.g.,
                 In re Extradition of Noeller, No. 17 CR 664, 2017 WL 6462358, at *5 (N.D.
22               Ill. Dec. 19, 2017); Beresford-Redman, 753 F. Supp. 2d at 1089; In re
                 Extradition of Sidali, 868 F. Supp. 656, 658 (D.N.J. 1994);
23
24         •     The fact that the fugitive may have been living openly, see, e.g., Leitner, 784
                 F.2d at 160-61; In re Extradition of Pelletier, No. 09-mc-22416, 2009 WL
25               3837660, at *1, 3-4 (S.D. Fla. Nov. 16, 2009);
26         •     Discomfort, special dietary needs, or medical concerns that can be attended to
                 while incarcerated, see, e.g., In re Extradition of Noeller, 2017 WL 6462358,
27               at *8-9; Martinelli Berrocal, 263 F. Supp. 3d at 1301-02; In re the Extradition
                 of Kyung Joon Kim, 04-cv-3886, 2004 WL 5782517, at *5 (C.D. Cal. July 1,
28               2004);
                                                  15

30
 1         •     U.S. citizenship or the pendency of naturalization or other immigration
                 proceedings, see, e.g., Antonowitz, 244 F. Supp. 3d at 1072; Knotek, 2016 WL
 2               4726537, at *7; In re Extradition of Orozco, 268 F. Supp. 2d 1115, 1117 (D.
 3               Ariz. 2003);

 4         •     The fugitive’s professional status, see, e.g., Pelletier, 2009 WL 3837660, at
                 *3-4; In re Extradition of Heilbronn, 773 F. Supp. 1576, 1581-82 (W.D. Mich.
 5               1991);
 6         •     The availability of electronic monitoring, see, e.g., In re Extradition of
                 Rovelli, 977 F. Supp. 566, 569 (D. Conn. 1997);
 7
           •     Ordinary delay or delay occasioned by the fugitive in the course of extradition
 8               proceedings, see, e.g., Salerno, 878 F.2d at 318; Antonowicz, 244 F. Supp. 3d
 9               at 1070; and

10         •     The availability of bail for the same offense in the requesting country, see,
                 e.g., Antonowicz, 244 F. Supp. 3d at 1070; Kyung Joon Kim, 2004 WL
11               5782517, at *2; Siegmund, 887 F. Supp. at 1386-87.
12         While in certain exceptional cases some of the above may have been deemed a
13 special circumstance, courts generally determine special circumstances to exist based on a
14 confluence of factors, as opposed to any single consideration. Such findings are highly
15 case-specific and within the discretion of the Court, mindful of the strong presumption
16 against bail and future reciprocity of other countries at stake.
17         B.    Muchikekwanape Should Not Be Released
18         The Court should detain Muchikekwanape without bond because he is both a
19 significant flight risk and a danger to the community, and no special circumstances exist.
20        Any fugitive charged or convicted of a crime in a foreign country necessarily is in
21 flight or deliberately absent from that jurisdiction already, and that a fugitive has escaped
22 prosecution or punishment in that country shows a risk of flight in the United States. Cf.
23 United States v. Botero, 604 F. Supp. 1028, 1035 (S.D. Fla. 1985).
24       Here, Muchikekwanape presents an especially serious risk of flight and danger to
25 the community. He is a clear danger to the community because he committed first degree
26 murder and a brutal sexual assault. In addition, he appears to have committed additional
27 dangerous offenses in this District within two weeks of his arrest. There are several pending
28 state charges against him.
                                                 16

30
 1        Second, Muchikekwanape presents a serious flight risk because he escaped from
 2 prison while serving a life sentence for his murder conviction. He fled already, and he has
 3 been on the run in Canada and the United States for five months—since his escape in
 4 October 2020. He also has strong incentive to flee again because he was serving a life
 5 sentence, without the possibility of parole until he had served at least 25 years. See Perez-
 6 Cueva, 2016 WL 884877, at *3 (seriousness of allegations against fugitive “militates
 7 against release on bail”). Further, Muchikekwanape used at least one false name in San
 8 Diego just before he was arrested, and according to the information provided by Canada,
 9 he has several other aliases. This demonstrates an intent to hide his identity and abscond.
10        These reasons independently and together are more than sufficient to detain
11 Muchikekwanape. In any event, even if the Court were to find that he is neither a flight
12 risk nor a danger to the community, the United States is not aware of any circumstances
13 that could warrant his release. And COVID-19 alone does not constitute a special
14 circumstance justifying bail. Several courts have reached this conclusion. See Matter of
15 Extradition of Carr, No. 20 CR 370, 2020 WL 4816052, at *5 (N.D. Ill. Aug. 18, 2020)
16 (“generalized assertions of the risk of contracting COVID-19 in jail are insufficient to
17 constitute ‘special circumstances’”); Risner v. Fowler, No. 3:19-cv-03078-N (BT), 2020
18 WL 2110579, at *4–5, 7 (N.D. Tex. May 1, 2020) (concluding that risk of contracting virus
19 was not a “special circumstance” even for defendant with underlying health conditions);
20 Valentino v. U.S. Marshal, No. 4:20-CV-304, 2020 WL 1950765, at *1–2 (S.D. Tex. Apr.
21 15, 2020) (finding no “special circumstance” where senior defendant did not present
22 evidence of “immediate danger” to him of contracting virus). Further, the subject of an
23 extradition complaint must make “an extraordinary showing of conditions not merely
24 applicable to all defendants facing extradition.” In the Matter of Extradition of Schumann,
25 2018 WL 4777562, at *6 (N.D. Ill. Oct. 3, 2018) (citation omitted). If every extradition
26 detainee at risk for Covid-19 has a special circumstance, then no detainee has a special
27 circumstance.
28
                                                17

30
 1        If the Court would be inclined to grant bail here, the United States respectfully
 2 requests that the Court submit special written findings as to those specific matters that are
 3 found to constitute “special circumstances.” Moreover, to protect the ability of the United
 4 States to meet its treaty obligations to Canada, the government also requests that the Court
 5 notify the parties within a reasonable amount of time in advance of any contemplated
 6 release order.
 7                                       CONCLUSION
 8        Muchikekwanape should be detained pending resolution of this extradition
 9 proceeding.
10 DATED: March 29, 2021                                Respectfully submitted,
11
                                                        RANDY S. GROSSMAN
12
                                                        Acting United States Attorney
13
14                                                      /s/ Peter S. Horn
                                                        PETER S. HORN
15                                                      Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                18

30
